Citation Nr: 1647037	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  07-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral radiculopathy of the upper extremities, claimed as secondary to service connected lumbosacral strain.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

In March 2012, the Veteran testified at a formal RO hearing before a decision review officer.  In August 2012, she presented sworn testimony during a personal hearing in Houston, Texas, which was chaired by a Veterans Law Judge (VLJ).  Transcripts of both hearings have been associated with the Veteran's record.  In October 2012 the Board remanded the claim for a TDIU to fulfill duty-to-assist requirement.  In May 2016 the Board remanded these matters to the RO to schedule the Veteran for a Board videoconference hearing.  That hearing was held in July 2016 before the undersigned VLJ; a transcript of the hearing is associated with the record.  At that time, the Veteran waived RO review of any newly submitted evidence.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a bilateral neurological disorder of the upper extremities, including radiculopathy, that is etiologically related to service or to a service-connected disorder.


CONCLUSION OF LAW

Service connection for bilateral radiculopathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2006 VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

VA's duty to assist has been satisfied as to these matters.  The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for a VA examination in October 2013.  A more recent VA examination, from October 2016, was focused on the thoracolumbar spine and lower extremities.  The Board notes that the October 2013 VA examination report contains sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in July 2016, the undersigned explained what was needed to substantiate the service connection claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) was satisfied. 

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including organic neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of bilateral radiculopathy of the upper extremities.  

On June 2006 VA (fee basis) examination the examiner stated that a diagnosis was not possible.  The examiner stated that the Veteran had diminished grip strength of the hands.  

On October 2013 VA peripheral nerves examination, all of the upper extremity nerves and radicular groups revealed normal findings.  The examiner opined that there was no evidence of any radiculopathy of the left and right upper extremities.  Further, there is no link between lumbar strain and neurological conditions of the upper extremities due to arms region, sensory and motor, are not affected by lumbar nerves.  

The April 2014 results of a nerve conduction study revealed left ulnar mononeuropathy with entrapment at the elbow and sensory polyneuropathy.  The provider noted that those results do not support a diagnosis of radiculopathy.   

In a July 2016 letter Dr. Reynolds, orthopedic surgery noted that the Veteran brought him a letter from VA with some questions that needed to be answered.  One of the questions was "Whether there was a service connection for bilateral radiculopathy of the upper extremities that was claimed as secondary to a service-connected lumbosacral strain."  Dr. Reynolds stated that there was no correlation whatsoever.  Bilateral carpal tunnel syndrome was noted, "but it has nothing to do with her lower back."

At the July 2016 videoconference hearing, the Veteran testified that she had not had a diagnosis for upper extremity radiculopathy.  She did note carpal tunnel syndrome and suggested its connection to weakness in the upper extremities and mid-back.

Accordingly, the record does not show that the Veteran currently bilateral radiculopathy of the upper extremities.  Congress has specifically limited entitlement to service-connection to those instances where a disease or injury in service resulted in a chronic [currently shown] disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence that the Veteran has bilateral radiculopathy of the upper extremities, the threshold requirement for establishing service connection (evidence of a current disability) is not met.  Service connection for bilateral radiculopathy of the upper extremities is not warranted.

The Board would also point out also that, while the Veteran has been noted to have bilateral carpal tunnel syndrome, there is no medical evidence suggesting that this particular neurological disorder is etiologically related to service or to a service-connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be, and the Board should consider alternative current conditions within the scope of the filed claim).  In July 2016 Dr. Reynolds denied a connection between the disorder and the service-connected lower back disorder.  To the extent that the Veteran has suggested such a connection in her hearing testimony, the Board would point out that she has not been shown to have the training or credentials in neurological medicine to ascertain whether a service-connected back disorder might have a causal effect on carpal tunnel syndrome.  See Jandreau, supra.

Overall, the preponderance of the evidence is against the Veteran's claim, and it must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral radiculopathy of the upper extremities, claimed as secondary to service-connected lumbosacral strain, is denied.


REMAND

At the July 2016 hearing the Veteran stated that she has not worked since 2007 due to her service connected disabilities.  She is service connected for major depressive disorder and panic disorder rated 70 percent, irritable bowel syndrome rated 30 percent, lumbosacral strain rated 20 percent, pseudomonia paraonchia right middle finger rated 10 percent, and left lower extremity radiculopathy rated 10 percent.  Her combined rating is 90 percent.  The Board would point out that she meets the initial criteria for TDIU consideration on a schedular basis under 38 C.F.R. § 4.16(b).  Given the above, particularly the new testimony, the Board finds that the Veteran should be reexamined to ascertain the effects of her service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA medical examination, with an examiner who has considered the effects of her service-connected disabilities, listed above and in a September 2014 rating decision, on her ability to secure and follow a substantially gainful occupation.  All opinions must be supported by a detailed rationale.

2.  After completion of the above, the AOJ should review the expanded record and readjudicate the claim.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


